 1   Stephen L. Raucher [State Bar #162795]
     sraucher@rrbattorneys.com
 2   Hana S. Kim [State Bar #313178]
     hkim@rrbattorneys.com
 3   REUBEN RAUCHER & BLUM
     12400 Wilshire Boulevard, Suite 800
 4   Los Angeles, California 90025
     Telephone: (310) 777-1990
 5   Facsimile: (310) 777-1989
 6   Attorneys for Plaintiff Swift Harvest USA, LLC
 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12   SWIFT HARVEST USA, LLC, a                    Case No.: 2:18-cv-10170-JAK-SS
     California Limited Liability Company,
13                                                STIPULATED PROTECTIVE
                        Plaintiff,                ORDER
14
     vs.                                          [Discovery Document: Referred to
15                                                Magistrate Judge Suzanne H. Segal]
     RITE AID CORPORATION, a
16   Delaware Corporation, DOES 1-10,
17                      Defendant.
18

19         1.    A. PURPOSES AND LIMITATIONS
20         Discovery in this action is likely to involve production of confidential,
21   proprietary, or private information for which special protection from public
22   disclosure and from use for any purpose other than prosecuting this litigation may
23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
24   enter the following Stipulated Protective Order. The parties acknowledge that this
25   Order does not confer blanket protections on all disclosures or responses to
26   discovery and that the protection it affords from public disclosure and use extends
27   only to the limited information or items that are entitled to confidential treatment
28   under the applicable legal principles. The parties further acknowledge, as set forth

                                              1
 1   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 2   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 3   procedures that must be followed and the standards that will be applied when a
 4   party seeks permission from the court to file material under seal.
 5

 6                   B. GOOD CAUSE STATEMENT
 7         This action is likely to involve protected intellectual property, customer and
 8   pricing information and other valuable research, development, commercial,
 9   financial, technical and/or proprietary information for which special protection
10   from public disclosure and from use for any purpose other than prosecution of this
11   action is warranted. Such confidential and proprietary materials and information
12   consist   of,    among     other   things,       confidential   business   or   financial
13   information/documents, information regarding confidential business practices,
14   product blueprints, or other confidential research, product development, or
15   commercial information (including information implicating privacy rights of third
16   parties), information otherwise generally unavailable to the public, or which may
17   be privileged or otherwise protected from disclosure under state or federal statutes,
18   court rules, case decisions, or common law. Accordingly, to expedite the flow of
19   information, to facilitate the prompt resolution of disputes over confidentiality of
20   discovery materials, to adequately protect information the parties are entitled to
21   keep confidential, to ensure that the parties are permitted reasonably necessary
22   uses of such material in preparation for and in the conduct of trial, to address their
23   handling at the end of the litigation, and serve the ends of justice, a protective order
24   for such information is justified in this matter. It is the intent of the parties that
25   information will not be designated as confidential for tactical reasons and that
26   nothing be so designated without a good faith belief that it has been maintained in
27   a confidential, non-public manner, and there is good cause why it should not be
28   part of the public record of this case.
                                                  2
 1         2.     DEFINITIONS
 2         2.1 Action: Swift Harvest USA, LLC v. Rite Aid Corporation; Case No. LA
 3   CV18-10170 JAK (SSx).
 4         2.2 Challenging Party: a Party or Non-Party that challenges the designation
 5   of information or items under this Order.
 6         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
 7   how it is generated, stored or maintained) or tangible things that qualify for
 8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9   the Good Cause Statement.
10         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
11   support staff).
12         2.5 Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL.”
15         2.6 Disclosure or Discovery Material: all items or information, regardless of
16   the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced
18   or generated in disclosures or responses to discovery in this matter.
19         2.7 Expert: a person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve
21   as an expert witness or as a consultant in this Action.
22         2.8 House Counsel: attorneys who are employees of a party to this Action.
23   House Counsel does not include Outside Counsel of Record or any other outside
24   counsel.
25         2.9 Non-Party: any natural person, partnership, corporation, association, or
26   other legal entity not named as a Party to this action.
27         2.10 Outside Counsel of Record: attorneys who are not employees of a party
28   to this Action but are retained to represent or advise a party to this Action and have
                                                 3
 1   appeared in this Action on behalf of that party or are affiliated with a law firm
 2   which has appeared on behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors,
 4   employees, consultants, retained experts, and Outside Counsel of Record (and their
 5   support staffs).
 6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7   Discovery Material in this Action.
 8         2.13 Professional Vendors: persons or entities that provide litigation support
 9   services (e.g., photocopying, videotaping, translating, preparing exhibits or
10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
11   and their employees and subcontractors.
12         2.14 Protected Material: any Disclosure or Discovery Material that is
13   designated as “CONFIDENTIAL.”
14         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
15   from a Producing Party.
16

17         3.     SCOPE
18         The protections conferred by this Stipulation and Order cover not only
19   Protected Material (as defined above), but also (1) any information copied or
20   extracted from Protected Material; (2) all copies, excerpts, summaries, or
21   compilations of Protected Material; and (3) any testimony, conversations, or
22   presentations by Parties or their Counsel that might reveal Protected Material.
23         Any use of Protected Material at trial shall be governed by the orders of the
24   trial judge. This Order does not govern the use of Protected Material at trial.
25

26         4.     DURATION
27         Even after final disposition of this litigation, the confidentiality obligations
28   imposed by this Order shall remain in effect until a Designating Party agrees
                                               4
 1   otherwise in writing or a court order otherwise directs. Final disposition shall be
 2   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 3   with or without prejudice; and (2) final judgment herein after the completion and
 4   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 5   including the time limits for filing any motions or applications for extension of
 6   time pursuant to applicable law.
 7

 8         5.     DESIGNATING PROTECTED MATERIAL
 9         5.1 Exercise of Restraint and Care in Designating Material for Protection.
10   Each Party or Non-Party that designates information or items for protection under
11   this Order must take care to limit any such designation to specific material that
12   qualifies under the appropriate standards. The Designating Party must designate for
13   protection only those parts of material, documents, items, or oral or written
14   communications that qualify so that other portions of the material, documents,
15   items, or communications for which protection is not warranted are not swept
16   unjustifiably within the ambit of this Order.
17         Mass, indiscriminate, or routinized designations are prohibited. Designations
18   that are shown to be clearly unjustified or that have been made for an improper
19   purpose (e.g., to unnecessarily encumber the case development process or to
20   impose unnecessary expenses and burdens on other parties) may expose the
21   Designating Party to sanctions.
22         If it comes to a Designating Party’s attention that information or items that it
23   designated for protection do not qualify for protection, that Designating Party must
24   promptly notify all other Parties that it is withdrawing the inapplicable designation.
25         5.2 Manner and Timing of Designations. Except as otherwise provided in
26   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
27   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
28   under this Order must be clearly so designated before the material is disclosed or
                                               5
 1   produced.
 2         Designation in conformity with this Order requires:
 3         (a) for information in documentary form (e.g., paper or electronic
 4   documents, but excluding transcripts of depositions or other pretrial or trial
 5   proceedings), that the Producing Party affix at a minimum, the legend
 6   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 7   contains protected material. If only a portion or portions of the material on a page
 8   qualifies for protection, the Producing Party also must clearly identify the
 9   protected portion(s) (e.g., by making appropriate markings in the margins).
10         A Party or Non-Party that makes original documents available for inspection
11   need not designate them for protection until after the inspecting Party has indicated
12   which documents it would like copied and produced. During the inspection and
13   before the designation, all of the material made available for inspection shall be
14   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
15   documents it wants copied and produced, the Producing Party must determine
16   which documents, or portions thereof, qualify for protection under this Order.
17   Then, before producing the specified documents, the Producing Party must affix
18   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
19   only a portion or portions of the material on a page qualifies for protection, the
20   Producing Party also must clearly identify the protected portion(s) (e.g., by making
21   appropriate markings in the margins).
22         (b) for testimony given in depositions that the Designating Party identify the
23   Disclosure or Discovery Material on the record, within five (5) business days of
24   Outside Counsel of Record’s receipt of the deposition transcript.
25         (c) for information produced in some form other than documentary and for
26   any other tangible items, that the Producing Party affix in a prominent place on the
27   exterior of the container or containers in which the information is stored the legend
28   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                              6
 1   protection, the Producing Party, to the extent practicable, shall identify the
 2   protected portion(s).
 3         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4   failure to designate qualified information or items does not, standing alone, waive
 5   the Designating Party’s right to secure protection under this Order for such
 6   material. Upon timely correction of a designation, the Receiving Party must make
 7   reasonable efforts to assure that the material is treated in accordance with the
 8   provisions of this Order.
 9

10         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court’s
13   Scheduling Order.
14         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
15   resolution process under Local Rule 37.1 et seq.
16         6.3 The burden of persuasion in any such challenge proceeding shall be on
17   the Designating Party. Frivolous challenges, and those made for an improper
18   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
19   parties) may expose the Challenging Party to sanctions. Unless the Designating
20   Party has waived or withdrawn the confidentiality designation, all parties shall
21   continue to afford the material in question the level of protection to which it is
22   entitled under the Producing Party’s designation until the Court rules on the
23   challenge.
24

25         7.      ACCESS TO AND USE OF PROTECTED MATERIAL
26         7.1 Basic Principles. A Receiving Party may use Protected Material that is
27   disclosed or produced by another Party or by a Non-Party in connection with this
28   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                              7
 1   Protected Material may be disclosed only to the categories of persons and under
 2   the conditions described in this Order. When the Action has been terminated, a
 3   Receiving Party must comply with the provisions of section 13 below (FINAL
 4   DISPOSITION).
 5         Protected Material must be stored and maintained by a Receiving Party at a
 6   location and in a secure manner that ensures that access is limited to the persons
 7   authorized under this Order.
 8         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
 9   otherwise ordered by the court or permitted in writing by the Designating Party, a
10   Receiving    Party    may      disclose   any    information   or   item   designated
11   “CONFIDENTIAL” only to:
12         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
13   as employees of said Outside Counsel of Record to whom it is reasonably
14   necessary to disclose the information for this Action;
15         (b) the officers, directors, and employees (including House Counsel) of the
16   Receiving Party to whom disclosure is reasonably necessary for this Action;
17         (c) Experts (as defined in this Order) of the Receiving Party to whom
18   disclosure is reasonably necessary for this Action and who have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20         (d) the court and its personnel;
21         (e) court reporters and their staff;
22         (f) professional jury or trial consultants, mock jurors, and Professional
23   Vendors to whom disclosure is reasonably necessary for this Action and who have
24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25         (g) the author or recipient of a document containing the information or a
26   custodian or other person who otherwise possessed or knew the information;
27         (h) during their depositions, witnesses, and attorneys for witnesses, in the
28   Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                  8
 1   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
 2   they will not be permitted to keep any confidential information unless they sign the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 4   agreed by the Designating Party or ordered by the court. Pages of transcribed
 5   deposition testimony or exhibits to depositions that reveal Protected Material may
 6   be separately bound by the court reporter and may not be disclosed to anyone
 7   except as permitted under this Stipulated Protective Order; and
 8         (i) any mediator or settlement officer, and their supporting personnel,
 9   mutually agreed upon by any of the parties engaged in settlement discussions.
10

11         8.     PROTECTED         MATERIAL        SUBPOENAED          OR    ORDERED
12   PRODUCED IN OTHER LITIGATION
13         If a Party is served with a subpoena or a court order issued in other litigation
14   that compels disclosure of any information or items designated in this Action as
15   “CONFIDENTIAL,” that Party must:
16         (a) promptly notify in writing the Designating Party. Such notification shall
17   include a copy of the subpoena or court order;
18         (b) promptly notify in writing the party who caused the subpoena or order to
19   issue in the other litigation that some or all of the material covered by the subpoena
20   or order is subject to this Protective Order. Such notification shall include a copy
21   of this Stipulated Protective Order; and
22         (c) cooperate with respect to all reasonable procedures sought to be pursued
23   by the Designating Party whose Protected Material may be affected.
24         If the Designating Party timely seeks a protective order, the Party served
25   with the subpoena or court order shall not produce any information designated in
26   this action as “CONFIDENTIAL” before a determination by the court from which
27   the subpoena or order issued, unless the Party has obtained the Designating Party’s
28   permission. The Designating Party shall bear the burden and expense of seeking
                                                9
 1   protection in that court of its confidential material and nothing in these provisions
 2   should be construed as authorizing or encouraging a Receiving Party in this Action
 3   to disobey a lawful directive from another court.
 4

 5         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 6   PRODUCED IN THIS LITIGATION
 7         (a) The terms of this Order are applicable to information produced by a Non-
 8   Party in this Action and designated as “CONFIDENTIAL.” Such information
 9   produced by Non-Parties in connection with this litigation is protected by the
10   remedies and relief provided by this Order. Nothing in these provisions should be
11   construed as prohibiting a Non-Party from seeking additional protections.
12         (b) In the event that a Party is required, by a valid discovery request, to
13   produce a Non-Party’s confidential information in its possession, and the Party is
14   subject to an agreement with the Non-Party not to produce the Non-Party’s
15   confidential information, then the Party shall:
16         (1) promptly notify in writing the Requesting Party and the Non-Party that
17   some or all of the information requested is subject to a confidentiality agreement
18   with a Non-Party;
19         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
20   Order in this Action, the relevant discovery request(s), and a reasonably specific
21   description of the information requested; and
22         (3) make the information requested available for inspection by the Non-
23   Party, if requested.
24         (c) If the Non-Party fails to seek a protective order from this court within 14
25   days of receiving the notice and accompanying information, the Receiving Party
26   may produce the Non-Party’s confidential information responsive to the discovery
27   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
28   not produce any information in its possession or control that is subject to the
                                              10
 1   confidentiality agreement with the Non-Party before a determination by the court.
 2   Absent a court order to the contrary, the Non-Party shall bear the burden and
 3   expense of seeking protection in this court of its Protected Material.
 4

 5         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6         If a Receiving Party learns that, by inadvertence or otherwise, it has
 7   disclosed Protected Material to any person or in any circumstance not authorized
 8   under this Stipulated Protective Order, the Receiving Party must immediately (a)
 9   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
10   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
11   the person or persons to whom unauthorized disclosures were made of all the terms
12   of this Order, and (d) request such person or persons to execute the
13   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
14   A.
15

16         11.    INADVERTENT           PRODUCTION           OF     PRIVILEGED         OR
17   OTHERWISE PROTECTED MATERIAL
18         When a Producing Party gives notice to Receiving Parties that certain
19   inadvertently produced material is subject to a claim of privilege or other
20   protection, the obligations of the Receiving Parties are those set forth in Federal
21   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
22   whatever procedure may be established in an e-discovery order that provides for
23   production without prior privilege review. Pursuant to Federal Rule of Evidence
24   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
25   of a communication or information covered by the attorney-client privilege or
26   work product protection, the parties may incorporate their agreement in the
27   stipulated protective order submitted to the court.
28   //
                                              11
 1         12.    MISCELLANEOUS
 2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or item on any ground not addressed in
 7   this Stipulated Protective Order. Similarly, no Party waives any right to object on
 8   any ground to use in evidence of any of the material covered by this Protective
 9   Order.
10         12.3 Filing Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Civil Local Rule 79-5. Protected Material
12   may only be filed under seal pursuant to a court order authorizing the sealing of the
13   specific Protected Material at issue. If a Party's request to file Protected Material
14   under seal is denied by the court, then the Receiving Party may file the information
15   in the public record unless otherwise instructed by the court.
16

17         13.    FINAL DISPOSITION
18         After the final disposition of this Action, as defined in paragraph 4, within
19   60 days of a written request by the Designating Party, each Receiving Party must
20   return all Protected Material to the Producing Party or destroy such material. As
21   used in this subdivision, “all Protected Material” includes all copies, abstracts,
22   compilations, summaries, and any other format reproducing or capturing any of the
23   Protected Material. Whether the Protected Material is returned or destroyed, the
24   Receiving Party must submit a written certification to the Producing Party (and, if
25   not the same person or entity, to the Designating Party) by the 60 day deadline that
26   (1) identifies (by category, where appropriate) all the Protected Material that was
27   returned or destroyed and (2) affirms that the Receiving Party has not retained any
28   copies, abstracts, compilations, summaries or any other format reproducing or
                                              12
 1   capturing any of the Protected Material. Notwithstanding this provision, Counsel
 2   are entitled to retain an archival copy of all pleadings, motion papers, trial,
 3   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 4   and trial exhibits, expert reports, attorney work product, and consultant and expert
 5   work product, even if such materials contain Protected Material. Notwithstanding
 6   the foregoing, Counsel may also maintain one (1) copy of all documents for their
 7   file. Any such archival copies that contain or constitute Protected Material remain
 8   subject to this Protective Order as set forth in Section 4 (DURATION).
 9

10         14.    Any violation of this Order may be punished by any and all
11   appropriate measures including, without limitation, contempt proceedings and/or
12   monetary sanctions.
13

14   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15

16   DATED:      4/15/19                         /s/ Suzanne H. Segal
                                          THE HONORABLE SUZANNE H. SEGAL
17                                                  Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28

                                             13
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Swift Harvest USA, LLC v. Rite Aid Corporation; Case No.
 8   LA CV18-10170 JAK (SSx). I agree to comply with and to be bound by all the
 9   terms of this Stipulated Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person
13   or entity except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District
15   Court for the Central District of California for the purpose of enforcing the terms
16   of this Stipulated Protective Order, even if such enforcement proceedings occur
17   after termination of this action. I hereby appoint _________________________
18   [print or type full name] of _________________________________________
19   [print or type full address and telephone number] as my California agent for
20   service of process in connection with this action or any proceedings related to
21   enforcement of this Stipulated Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28

                                              14
